—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered March 4, 1996, convicting him of criminal possession of a controlled substance in the first degree and unlawful possession of marihuana (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements to law enforcement authorities and physical evidence.
Ordered that the judgment is affirmed.
Upon our review of the suppression hearing, we conclude that the hearing court’s determination of credibility was supported by the record (see, People v Prochilo, 41 NY2d 759).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J. P., Krausman, Florio and Luciano, JJ., concur.